DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Drawings filed 10 September 2019 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Murphy 5,314,282 is representative of the closest prior art. Murphy discloses a composite panel comprising an aperture through the composite part {col.1, lines 66-68), a plurality of fibers 36 with a resin {col. 3, lines 24-40), extending through the aperture {col. 4, lines 23-24), wherein first end portions of the plurality of fibers contact the first prepared surface (col. 5, lines 9 10) and second end portions of the plurality of fibers contact the second prepared surface (col. 5, lines 9-10). However, Murphy does not teach or suggest the plurality of fibers being a braided tube. Murphy also does not teach or suggest including a hole extending through at least a portion of the plurality of fibers and having a fastener extending through the hole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783